


--------------------------------------------------------------------------------

OPTION AGREEMENT
 


THIS AGREEMENT is made effective as of the 4th day of October, 2005


B E T W E E N:


OCCULOGIX, INC., a corporation incorporated under the laws of the State of
Delaware


(hereinafter referred to as the “Corporation”)




- and -




STEPHEN PARKS of the City of Senatobia in the State of Mississippi
 
(hereinafter referred to as the “Optionee”)




WHEREAS, as of the Effective Date (defined below), the Optionee was appointed
the Vice President, Sales of the Corporation;


AND WHEREAS, as of the Effective Date, the Corporation entered into an executive
employment agreement with the Optionee pursuant to which he was granted an
aggregate of 300,000 options entitling him to purchase an aggregate of 300,000
shares of common stock of the Corporation (the “Executive Employment
Agreement”);


AND WHEREAS the Executive Employment Agreement contemplated that the Corporation
and the Optionee would enter into a definitive option agreement which would set
out, in detail, the terms and conditions of the options granted to the Optionee,
which terms and conditions would be substantially similar to those of options
granted prior to the Effective Date under the Corporation’s 2002 Stock Option
Plan (the “Plan”);


AND WHEREAS this Agreement is such definitive option agreement;


NOW, THEREFORE, in consideration of the promises and mutual covenants set out in
this Agreement (the receipt and sufficiency of which are hereby acknowledged by
the parties), the parties hereto hereby agree as follows:
 
1.     INTERPRETATION
 
1.1    Definitions. In this Agreement, the following terms shall have the
meanings set forth below:
 

(a)  
“Acquiring Corporation” has the meaning attributed to such term in Section 8.2;

 

--------------------------------------------------------------------------------



(b)  
“Agreement” means this agreement and the schedule attached to this agreement, in
each case, as they may be amended or supplemented from time to time, and the
expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar
expressions refer to this Agreement, and, unless otherwise indicated, references
to sections are references to sections in this Agreement;

 

(c)  
“Board” means the board of directors of the Corporation or any committee
appointed by the Board to administer the Plan or this Agreement;

 

(d)  
“Cashless Exercise” has the meaning attributed to such term in Section 4.2;

 

(e)  
“Change in Control” has the meaning attributed to such term in Section 8.1(b);

 

(f)  
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder;

 

(g)  
“Disability” means the inability of the Optionee, in the opinion of a qualified
physician acceptable to the Corporation, to perform the major duties of the
Optionee’s position with the Participating Company Group because of the sickness
or injury of the Optionee;

 

(h)  
“Effective Date” means October 4, 2005;

 

(i)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended;

 

(j)  
“Executive Employment Agreement” has the meaning attributed to such term in the
second recital above;

 

(k)  
“Fair Market Value” means the fair market value of the shares of common stock of
the Corporation or other property, as determined by the Board, in its
discretion, applying the principles required to be applied by it in its
determination of Fair Market Value under the Plan;

 

(l)  
“New Shares” has the meaning attributed to such term in Section 7.3;

 

(m)  
“Options” means, collectively, the Time-based Options and the Performance-based
Options;

 

(n)  
“Ownership Change Event” has the meaning attributed to such term in Section
8.1(a);

 

(o)  
“Parent Corporation” means any present or future “parent corporation” of the
Corporation, as such term is defined in Section 424(e) of the Code;

 

(p)  
“Participating Company” means the Corporation or any Parent Corporation or
Subsidiary Corporation;

 

--------------------------------------------------------------------------------



(q)  
“Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies;

 

(r)  
“Performance-based Options” has the meaning attributed to such term in Section
3.1;

 

(s)  
“Performance-based Vesting Condition” has the meaning attributed to such term in
Section 3.2;

 

(t)  
“Plan” has the meaning attributed to such term in the third recital above;

 

(u)  
“Securities Act” means the Securities Act of 1933, as amended;

 

(v)  
“Service” means the Optionee’s employment or service with the Participating
Company Group, whether in the capacity of an employee or a consultant;

 

(w)  
“Stock” means the common stock of the Corporation, as adjusted from time to time
in accordance with Section 7.3;

 

(x)  
“Stock Option Exercise Notice” has the meaning attributed to such term in
Section 4.1;

 

(y)  
“Subsidiary Corporation” means any present or future “subsidiary corporation” of
the Corporation, as such term is defined in Section 424(f) of the Code;

 

(z)  
“Time-based Options” has the meaning attributed to such term in Section 2.1;

 

(aa)  
“Transaction” has the meaning attributed to such term in Section 8.1(b); and

 

(bb)  
“Transferee” has the meaning attributed to such term in Section 8.1(b).

 
1.2    Headings. The headings in this Agreement are solely for convenience of
reference and shall not affect the construction or interpretation hereof.
 
1.3    Number and Gender. In this Agreement, words importing the singular
include the plural and vice versa. Words importing the masculine gender include
the feminine and neuter genders.
 
1.4    Invalidity of Provisions. Each of the provisions contained in this
Agreement is distinct and severable, and a declaration of invalidity or
unenforceability of any provision or part thereof by a court of competent
jurisdiction shall not affect the validity or enforceability of any other
provision hereof.
 

--------------------------------------------------------------------------------


1.5    Entire Agreement and Waiver. Together with the Executive Employment
Agreement, this Agreement constitutes the entire agreement between the
Corporation and the Optionee with respect to the subject matter hereof and
supersedes all prior agreements, undertakings, negotiations and discussions,
whether written or oral, that may have taken place between the parties hereto
with respect to the subject matter hereof. No supplement or amendment to, or
waiver of, this Agreement shall be binding unless it is executed in writing by
the party hereto to be bound thereby. No waiver of any provision of this
Agreement shall constitute, or be deemed to be, a waiver of any other provision
of this Agreement, whether or not similar to the provision being waived, nor
shall any waiver constitute a continuing waiver, unless otherwise expressly
provided.
 
1.6    Paramountcy. In the case of any conflict or inconsistency between any of
the provisions of this Agreement and any of the provisions of any employment
agreement then in effect between the Corporation and the Optionee (including,
for greater certainty, the Executive Employment Agreement), the latter agreement
shall prevail.
 
1.7    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.
 
2.    GRANT OF TIME-BASED OPTIONS
 
2.1    Time-based Options. The Corporation hereby grants to the Optionee an
aggregate of 200,000 options entitling him to purchase an aggregate of 200,000
shares of Stock (the “Time-based Options”) at the exercise price per share of
U.S.$6.28, being the NASDAQ closing price of the Corporation’s common stock on
the Effective Date.
 
2.2    Right to Exercise. Except as may be otherwise provided herein, the
Time-based Options shall be exercisable:
 

(a)  
as to 33⅓%, on and after the first anniversary of the Effective Date;

 

(b)  
as to an additional 33⅓%, on and after the second anniversary of the Effective
Date; and

 

(c) 
as to the balance, on and after the third anniversary of the Effective Date;

 
subject to earlier termination of the Time-based Options as provided in this
Section 2.2 and Section 5, in an amount not to exceed the number of vested
shares of Stock less the number of shares of Stock previously acquired upon any
previous exercise of Time-based Options. All of the Time-based Options shall
expire on the tenth anniversary of the Effective Date.
 
2.3    Non-statutory Stock Options. The Time-based Options are intended to be
“Non-statutory Stock Options” and shall not be treated as “Incentive Stock
Options” within the meaning of Section 422 of the Code.
 

--------------------------------------------------------------------------------


3.    GRANT OF PERFORMANCE-BASED OPTIONS
 
3.1    Performance-based Options. The Corporation hereby grants to the Optionee
an aggregate of 100,000 options entitling him to purchase an aggregate of
100,000 shares of Stock (the “Performance-based Options”) at the exercise price
per share of U.S.$6.28, being the NASDAQ closing price of the Corporation’s
common stock on the Effective Date.
 
3.2    Right to Exercise. Subject to earlier termination as provided in this
Section 3.2 and Section 5, and except as may be otherwise provided herein, the
Performance-based Options shall become exercisable if the Corporation achieves a
minimum of U.S.$250,000,000 of aggregate net sales over four consecutive fiscal
quarters occurring prior to January 1, 2011, net of marketing discounts, volume
discounts, sales discounts and other like discounts (the “Performance-based
Vesting Condition”). If the Performance-based Vesting Condition is fulfilled,
the Performance-based Options shall be exercisable on and after the date on
which the Board approves the unaudited or audited financial statements of the
Corporation covering the last of the aforementioned four consecutive fiscal
quarters and in an amount not to exceed the number of vested shares of Stock
less the number of shares of Stock previously acquired upon any previous
exercise of Performance-based Options. The Performance-based Options shall be
deemed to have expired on January 1, 2011 if the Performance-based Vesting
Condition is not fulfilled by the end of the fiscal quarter ending December 31,
2010. Otherwise, they shall expire on the tenth anniversary date of the
Effective Date.
 
3.3    Non-statutory Stock Options. The Performance-based Options are intended
to be “Non-statutory Stock Options” and shall not be treated as “Incentive Stock
Options” within the meaning of Section 422 of the Code.
 
4.    METHOD AND PAYMENT
 
4.1    Method of Exercise. Exercise of Options shall be by written notice to the
Corporation in the form of the exercise notice attached hereto as Schedule “A”
or such other form that may be approved by the Corporation from time to time
(the “Stock Option Exercise Notice”). The Stock Option Exercise Notice must be
completed and signed by the Optionee and delivered to the Chief Financial
Officer of the Corporation, or other authorized representative of the
Participating Company Group, prior to the termination of the Options,
accompanied by full payment of the aggregate exercise price, in accordance with
Section 4.2, for the number of shares of Stock being purchased. Options shall be
deemed to be exercised upon receipt by the Corporation of the completed and
signed Stock Option Exercise Notice and the aggregate exercise price.
 
4.2    Payment of Exercise Price. Payment of the aggregate exercise price for
the shares of Stock underlying Options being exercised shall be made (i) in cash
or by certified or bank cashier’s check payable to the Corporation, (ii) by
tender to the Corporation, or attestation to the ownership, of whole shares of
the Corporation owned by the Optionee for at least six months and having a Fair
Market Value of not less than the aggregate exercise price, (iii) by means of a
Cashless Exercise or (iv) by any combination of the foregoing. Notwithstanding
the foregoing, Options may not be exercised by tender to the Corporation, or
attestation to the ownership, of shares of the Corporation unless such shares
either have been owned by the Optionee for more than six months (and not used
for another exercise of Options by attestation during such period) or were not
acquired, directly or indirectly, from the Corporation. “Cashless Exercise”
means the delivery of a properly completed and signed Stock Option Exercise
Notice together with irrevocable instructions to a broker, in a form acceptable
to the Corporation, providing for the assignment to the Corporation of the
proceeds of a sale or loan with respect to some or all of the shares of Stock to
be acquired upon the exercise of Options pursuant to a program or procedure
approved by the Corporation (including, without limitation, through an exercise
complying with the provisions of Regulation T, as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Corporation
reserves the right, in its sole and absolute discretion, at any and at all
times, to decline to approve or terminate any such program or procedure.
 

--------------------------------------------------------------------------------


4.3    Tax Withholding. It shall be a condition to the Corporation’s obligation
to issue shares of Stock upon exercise of Options that the Optionee (or any
beneficiary or person entitled to act hereunder) pay to the Corporation, upon
demand, such amount as may be requested by the Corporation for the purpose of
satisfying any liability to withhold federal, state, provincial or local income
or other taxes.
 
4.4    Restrictions on Grant and Issuance. The grant of the Options and the
issuance of shares of Stock upon the exercise of Options shall be subject to
compliance with all applicable requirements of federal, state, provincial, local
or foreign law with respect to such securities and the regulations or the
requirements of any stock exchange or market system upon which the stock of the
Corporation may then be listed.
 
5.    TERMINATION OF OPTIONS
  
5.1    Termination of Time-based Options. The Time-based Options shall terminate
and may no longer be exercised after the first to occur of (i) the tenth
anniversary of the Effective Date, (ii) the last date for exercising Options
following termination of the Optionee’s Service as provided in Section 6 and
(iii) a Change in Control.
 
5.2    Termination of Performance-based Options. The Performance-based Options
shall be deemed to have terminated on January 1, 2011, and may not be exercised
thereafter, if the Performance-based Vesting Condition is not fulfilled on or
before December 31, 2010 and otherwise shall terminate and may no longer be
exercised after the first to occur of (i) the tenth anniversary of the Effective
Date, (ii) the last date for exercising Options following termination of the
Optionee’s Service as provided in Section 6 and (iii) a Change in Control.
 
6.    EFFECT OF TERMINATION OF SERVICE          
 
6.1    Disability. If the Optionee’s Service terminates because of the
Disability of the Optionee, the Options, to the extent unexercised and
exercisable on the date on which the Optionee’s Service terminates, may be
exercised by the Optionee (or the Optionee’s guardian or legal representative)
at any time prior to the expiration of the twelve-month period following the
date on which the Optionee’s Service terminates but, in any event, no later than
the tenth anniversary of the Effective Date.
 

--------------------------------------------------------------------------------


6.2    Death. If the Optionee’s Service terminates because of the death of the
Optionee, the Options, to the extent unexercised and exercisable on the date on
which the Optionee’s Service terminates, may be exercised by the Optionee’s
legal representative, or other person who acquires the right to exercise the
Options by reason of the Optionee’s death, at any time prior to the expiration
of the twelve-month period following the date on which the Optionee’s Service
terminates but, in any event, no later than the tenth anniversary of the
Effective Date. The Optionee’s Service shall be deemed to have terminated on
account of death if the Optionee dies within three months of the termination of
the Optionee’s Service.
 
6.3    Termination without Cause. If the Optionee’s Service is terminated
without cause, the Options, to the extent unexercised and exercisable on the
date on which the Optionee’s Service terminates, may be exercised by the
Optionee (or the Optionee’s guardian or legal representative) at any time prior
to the expiration of the three-month period following the date on which the
Optionee’s Service terminates but, in any event, no later than the tenth
anniversary date of the Effective Date. The date on which the Optionee’s Service
terminates shall be his or her last day of active employment and shall not
include any period of statutory or reasonable notice or any period of deemed
employment.
 
6.4    Other Termination of Service. If the Optionee’s Service terminates for
any reason, except Disability, death or termination without cause, the Options,
to the extent unexercised and exercisable by the Optionee on the date on which
the Optionee’s Service terminates, may be exercised by the Optionee at any time
prior to the expiration of the one-month period following the date on which the
Optionee’s Service terminates but, in any event, no later than the tenth
anniversary of the Effective Date.
 
6.5    Extension in Consideration of Section 16(b) of Exchange Act.
Notwithstanding Sections 6.1 to 6.4 inclusive, if a sale, within the applicable
time periods set forth in such sections, of shares of Stock acquired upon the
exercise of Options would subject the Optionee to suit under Section 16(b) of
the Exchange Act, then the unexercised and exercisable Options shall remain
exercisable until the earliest to occur of (i) the tenth day following the date
on which a sale of such shares of Stock would not longer subject the Optionee to
such a suit, (ii) the 190th day after the Optionee’s termination of Service or
(iii) the tenth anniversary of the Effective Date.
 
6.6    Extension if Exercise is Prohibited by Law. Notwithstanding Sections 6.1
to 6.4 inclusive, if the exercise of Options within the applicable time periods
set forth in such sections is prevented by the requirement to comply with
applicable securities laws pursuant to Section 9, then the unexercised and
exercisable Options shall remain exercisable until the end of the three-month
period following the date on which the Optionee is notified by the Corporation
that Options are not exercisable or such longer period of time as determined by
the Board in its discretion, provided, however, that the Options shall, in no
event, remain exercisable beyond the tenth anniversary of the Effective Date.
 

--------------------------------------------------------------------------------


6.7    Determination of Termination of Service. The Optionee’s Service shall not
be deemed to have terminated merely because of a change of capacity in which the
Optionee renders Service to the Participating Company Group or a change in the
Participating Company for which the Optionee renders Service, provided that
there is no interruption or termination of the Optionee’s Service. Furthermore,
an Optionee’s Service with the Participating Company Group shall not be deemed
to have terminated if the Optionee takes any military leave, sick leave or other
bona fide leave of absence approved by the Corporation; provided, however, that
if any such leave exceeds 90 days, on the 91st day of such leave, the Optionee’s
Service shall be deemed to have terminated, unless the Optionee’s right to
return to Service with the Participating Company Group is guaranteed by statute
or contract. Notwithstanding the foregoing, unless otherwise designated by the
Corporation or determined by law, a leave of absence shall not be treated as
Service for purposes of determining the vesting of the Time-based Options. The
Optionee’s Service shall be deemed to have terminated either upon an actual
termination of Service or upon the corporation for which the Optionee performs
Service ceasing to be a Participating Company. Subject to the foregoing, the
Corporation, in its discretion, shall determine whether the Optionee’s Service
has terminated and the effective date of such termination.
 
7.    ADMINISTRATION
 
7.1    Administration by Board. This Agreement and the Options shall be
administered by the Board. All questions of interpretation of this Agreement and
the Options shall be determined by the Board, and such determination shall be
final and binding upon the Optionee and all other persons having an interest in
this Agreement and the Options.
 
7.2    Powers of Board. Without derogating from the generality of Section 7.1,
the Board shall have the full and final power and authority, in its discretion,
to correct any defect, supply any omission or reconcile any inconsistency in
this Agreement and to make all other determinations and take such other actions
with respect to this Agreement and the Options as the Board may deem advisable.
 
7.3    Adjustment for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or other similar change in the capital structure of the
Corporation, appropriate adjustments shall be made in the number and class of
shares of the Corporation subject to the then outstanding Options and in the
exercise price per share of the outstanding Options. If a majority of the shares
of the Corporation subject to the outstanding Options are exchanged for,
converted into or otherwise become shares of another corporation (“New Shares”)
(whether or not pursuant to an Ownership Change Event), the Board unilaterally
may amend the outstanding Options to provide that they shall be exercisable into
New Shares. In the event of such an amendment, the number of New Shares subject
to, and the exercise price per share of, the outstanding Options shall be
adjusted in a fair and equitable manner, as determined by the Board in its
discretion. Notwithstanding the foregoing, any fractional shares resulting from
an adjustment pursuant to this Section 7.3 shall be rounded down to the nearest
whole number, and, in no event, may the exercise price per share of any
outstanding Option be decreased to an amount less than the par value, if any, of
a New Share. The adjustments determined by the Board to be made pursuant to this
Section 7.3 shall be final, binding and conclusive.
 

--------------------------------------------------------------------------------


8.    CHANGE IN CONTROL  
 
8.1    Definitions.
 

(a)  
An “Ownership Change Event” shall be deemed to have occurred if any of the
following events occurs with respect to the Corporation: (i) the direct or
indirect sale or exchange, in a single transaction or a series of related
transactions, by the stockholders of the Corporation of more than 50% of the
voting stock of the Corporation; (ii) a merger or consolidation in which the
Corporation is a party; (iii) the sale, exchange or transfer of all or
substantially all of the assets of the Corporation; or (iv) a liquidation or
dissolution of the Corporation.

 

(b)  
A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (either, a “Transaction”) wherein the
stockholders of the Corporation immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Corporation’s voting stock immediately before
the Transaction, direct or indirect beneficial ownership of more than 50% of the
total combined voting power of the outstanding voting securities of the
Corporation or, in the case of a Transaction described in Section 8.1(a)(iii),
the corporation or other business entity to which the assets of the Corporation
were transferred (the “Transferee”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Corporation or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Corporation or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

 
8.2    Effect of Change in Control on Options. In the event of a Change in
Control, the surviving, continuing, successor or purchasing corporation or other
business entity or parent thereof (the “Acquiring Corporation”), as the case may
be, without the consent of the Optionee, may either assume the Corporation’s
rights and obligations under this Agreement and the then outstanding Options or
substitute for such Options options to acquire the Acquiring Corporation’s
stock. Any such Options which are not assumed or substituted by the Acquiring
Corporation in connection with the Change in Control or which are not exercised
as of the date of the Change in Control shall terminate and cease to be
outstanding effective as of the date of the Change in Control. Notwithstanding
the foregoing, shares of Stock acquired upon exercise of Options prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares of Stock shall continue to be subject to all
applicable provisions of this Agreement, except as otherwise provided in this
Agreement. Furthermore, notwithstanding the foregoing, if the corporation, the
stock of which is subject to the outstanding Options immediately prior to the
Ownership Change Event described in Section 8.1(a)(i) constituting a Change in
Control is the surviving or continuing corporation and immediately after such
Ownership Change Event less than 50% of the total combined voting power of its
voting stock is held by another corporation or by other corporations that are
members of an affiliated group within the meaning of Section 1504(a) of the Code
without regard to the provisions of Section 1504(b) of the Code, the outstanding
Options shall not terminate, unless the Board otherwise provides in its
discretion.
 

--------------------------------------------------------------------------------


9.    COMPLIANCE WITH SECURITIES LAWS  
 
9.1    The grant of the Options and the issuance of shares of Stock upon
exercise of Options shall be subject to compliance with all applicable
requirements of federal, state, provincial and foreign law with respect to such
securities. Options may not be exercised if the issuance of shares of Stock upon
exercise would constitute a violation of any applicable federal, state,
provincial or foreign securities laws or other applicable law, rule or
regulation or the requirements of any stock exchange or market system upon which
the stock of the Corporation may then be listed. In addition, no Options may be
exercised unless (i) a registration statement under the Securities Act shall, at
the time of exercise of Options, be in effect with respect to the shares of
Stock issuable upon exercise of such Options or (ii) in the opinion of legal
counsel to the Corporation, the shares of Stock issuable upon exercise of such
Options may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. The inability of the
Corporation to obtain from any regulatory body having jurisdiction the authority
deemed necessary, if any, by the Corporation’s legal counsel to the lawful
issuance and sale of any shares of Stock hereunder shall relieve the Corporation
of any liability in respect of any failure to issue or sell such shares of Stock
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of Options, the Corporation may require the Optionee
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by or of the Corporation.
 
10.    MISCELLANEOUS  
 
10.1    Binding Effect. Subject to restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.
 
10.2    Termination or Amendment. The Board may terminate or amend this
Agreement at any time, provided, however, that no such termination or amendment
may adversely affect any unexercised Options without the consent of the
Optionee, unless such termination or amendment is necessary to comply with any
applicable law or regulation.
 
10.3    No Right to Employment. Nothing in this Agreement shall confer upon the
Optionee any right to continue in the Service of the Corporation or a
Participating Company or to interfere, in any way, with any right of the
Participating Company Group to terminate the Optionee’s Service as an employee
or a consultant, as the case may be, at any time.
 

--------------------------------------------------------------------------------


10.4    Facsimile and Counterparts. This Agreement may be signed by facsimile
and in counterparts, and each of such counterparts shall constitute an original
document, and such counterparts, taken together, shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement.

        OCCULOGIX, INC.  
   
   
  :  By:   /s/ Thomas P. Reeves  

--------------------------------------------------------------------------------

  President and Chief Operating Officer

 
 

     
Signature of Witness
 
Stephen Parks
 
     
Name of Witness (please print)
   












--------------------------------------------------------------------------------

 
 


SCHEDULE “A”


STOCK OPTION EXERCISE NOTICE




OccuLogix, Inc. (the “Corporation")
Attention: Chief Financial Officer


1.     Options. Effective October 4, 2005, I was granted 200,000 time-based
options (the “Time-based Options”) and 100,000 performance-based options (the
“Performance-based Options”) (collectively, the "Options”) to purchase shares of
common stock of the Corporation (“Shares”) at an exercise price per share of
U.S.$6.28 pursuant to the Option Agreement, effective as of October 4, 2005,
between the Corporation and me (the “Option Agreement”).


2.     Exercise of Time-based Options. I hereby elect to exercise Time-based
Options to purchase the following number of Shares, all of which are vested
Shares in accordance with the Option Agreement:


Total Number of Shares Purchased:


Total Exercise Price (Total Shares x Exercise Price per Share) $ 


3.     Exercise of Performance-based Options. I hereby elect to exercise
Performance-based Options to purchase the following number of Shares, all of
which are vested Shares in accordance with the Option Agreement:


Total Number of Shares Purchased:


Total Exercise Price (Total Shares x Exercise Price per Share) $ 


4.    Payment. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by the Option Agreement:


Cash:                                        $    _______________________________________________________


Check:                                       $    ______________________________________________________ 


Tender of Stock:                                Contact Plan Administrator


Cashless Exercise:                              Attach broker’s instructions



--------------------------------------------------------------------------------


5.     Tax Withholding. I authorize payroll withholding or otherwise hereby make
adequate provision for the federal, state, provincial, local and foreign tax
withholding obligations of the Corporation in connection with the Options by
enclosing payment in full of the applicable withholding taxes, if any, as
follows:


Cash:                                     $    ______________________________________________________ 


Check:                                    $    _____________________________________________________ 
 
     6.     Optionee Information.


    My address is:______________________________


    __________________________________________


    __________________________________________


    My SSN or SIN (circle one) is: ___________________________


7.     Certificate Registration. The stock certificate of the Corporation to be
issued upon exercise of the Options, representing the Shares being purchased,
shall be registered in the name(s) of ______________________.


8.     Binding Effect. I agree that the Shares are being acquired in accordance
with, and subject to, the terms, provisions and conditions of the Option
Agreement, and I hereby expressly assent to all of such terms, provisions and
conditions. This agreement shall inure to the benefit of, and be binding upon,
my heirs, executors, administrators, successors and assigns.


9.     Acknowledgement. I understand that I am purchasing the Shares underlying
the Options hereby being exercised pursuant to the terms of the Option Agreement
and this exercise notice, copies of which I have received and carefully read and
understand.
 
Very truly yours,








(Signature)




--------------------------------------------------------------------------------

 



Receipt of the above is hereby acknowledged.


OCCULOGIX, INC.
 

 
By: 
Title:
 
Dated:___________________________ 
 

--------------------------------------------------------------------------------